DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed on 06/29/2022 have been entered.
Claims 1 and 10 have been amended by the applicant. Claim 17 have been amended by the examiner. Claims 2, 11 and 20 have been canceled.

Response to Arguments
Applicant’s arguments, see page 8, filed on 06/29/2022, with respect to claims 1, 3-10 and 12-19 have been fully considered and are persuasive.  
The arguments filed on 06/29/2022 with respect to claims 10-17 that were previous rejected under 35 U.S.C 101 have been fully considered in view of the amended claims and they are persuasive. Therefore, the rejections set for the in the previous office action mailed on 12/29/2021 have been withdrawn. 
The arguments filed on 06/29/2022 with respect to claims 1, 5-7, 10, 14-16 and 19 that were previous rejected under 35 U.S.C 103 have been fully considered in view of the amended claims and they are persuasive. Therefore, the rejections set for the in the previous office action mailed on 12/29/2021 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in an interview with Applicant’s representative, Ian Harrison, Reg. No. 71297 on 07/28/2022.
The claims have been amended as follows: 
Claim 17. (Currently Amended) The system of Claim 10 , wherein the decentralized database copies comprise copies of a blockchain database.

Authorization for the following examiner’s amendment was given in an interview with Applicant’s representative, Ian Harrison, Reg. No. 71297 on 08/17/2022.
The claims have been amended as follows: 
Claim 3. (Currently Amended) The method of Claim 1 , further comprising: initiating a next round of multi-value Byzantine agreement using a proposed sequence number that had the lowest hash value.
Claim 4. (Currently Amended) The method of Claim 1 , wherein the random oracle returns a value from a uniform space of integers modulo 2128.
Claim 12. (Currently Amended) The system of Claim 10 wherein the processor is further configured to initiate a next round of multi-value Byzantine agreement using a proposed sequence number that had the lowest hash value.
Claim 13. (Currently Amended) The system of Claim 10, wherein the random oracle returns a value from a uniform space of integers modulo 2128.
Allowable Subject Matter
Claims 1, 3-10 and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims  1 and 10 are allowable because none of the prior art of record teaches or suggests all the limitations recited in the claims. Specifically, none of the prior art of record teaches or suggests the limitation “wherein running an instance of external validity multi-valued Byzantine agreement further comprises determining that a proposed sequence number for a round of external validity multi-valued Byzantine agreement has not been accepted by the node computing devices participating external validity multi-valued Byzantine agreement, querying a random oracle to obtain a random value, concatenating the random value to each of two or more proposed sequence numbers; hashing the results of concatenating the value to each of two more proposed sequence numbers to generate hash values, and discarding the proposed sequence numbers whose hash values are not the lowest hash values;” in claims 1 and 10.
Regarding claims 1 and 10, Cachin (U.S Patent Application Publication No. 20020129087 A1) teaches wherein running an instance of external validity multi-valued Byzantine agreement further comprises:
 determining that a proposed sequence number for a round of external validity multi- valued Byzantine agreement has not been accepted by the node computing devices participating external validity multi-valued Byzantine agreement (Par.[0116], This Byzantine agreement is validated and biased to 1 or Yes. It is used to determine whether the candidate device has sent the candidate value w.sub.a and the candidate justification .pi.sub.a satisfying the predicate Q. It outputs a binary decision Y or N, which stands for Yes or No, as indicated with box 80. If the decision outputs N, the protocol carries on at box 40. If the decision outputs Y, a decision on the common value .nu. is performed, as indicated by box 90.).
R. Friedman, A. Mostefaoui and M. Raynal, "Simple and efficient oracle-based consensus protocols for asynchronous Byzantine systems," Proceedings of the 23rd IEEE International Symposium on Reliable Distributed Systems, 2004., 2004, pp. 228-237, doi: 10.1109/RELDIS.2004.1353024 teaches querying a random oracle to obtain a random value (Section 3, Par. [003], More precisely, this oracle provides the processes with a primitive random () that returns a bit each time it is called by a process. In addition to being random, this bit has the following global property: the rth invocation of random () by any correct process pi, returns it the bit br. This means the same random bit br is returned to each correct process as the result of its rth invocation of the random () primitive).
Herlihy (U.S Patent Application Publication No. 20170236120 A1 ) teaches concatenating the random value to each of two or more proposed sequence numbers (Par.[0010], In some embodiments, to compute the value, the receiver node concatenates the one or more messages to a previously computed hash of the at least one previously received message); hashing the results of concatenating the value to each of two more proposed sequence numbers to generate hash values (Par.[0010], …and computes a hash of results of the concatenation messages ); and discarding the proposed sequence numbers whose hash values are not the lowest hash values ( Par.[0010], The receiver node may return a confirmation message for the one or more received messages to the sender node, the confirmation message including the computed value. The computed value indicates to the sender node that the receiver node has or has not received a correct sequence of messages).
Herlihy does not teach discarding a message that has the lowest hash value. 

Therefore, claims 1 and 10 are allowable over the prior arts of record. Dependent claims 3-9 and 12-19 are allowed as they depend from allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karamen et al. (U.S Patent Application Publication No. 20180329783) teaches a method for byzantine fault-tolerant replication of data on a plurality of servers including broadcasting a proposal and authenticating validity of messages received from other servers.
Kocher et al. (U.S Patent Application Publication No. 20010002486) teaches hash functions, which are modeled after random oracles, for generating arbitrarily large numbers for the purpose of authentication.
Jackson et al. (U.S Patent Application Publication No. 20180331835) teaches a method for validating transactions using validators and appending validated data as blocks on to a blockchain.
Maurice et al. (U.S Patent Application Publication No. 20170236120) teaches computing the hash of the result of concatenating messages and determining the validity of the messages based on the sequence of the concatenated messages
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawit Woldemariam whose telephone number is (571)272-2560. The examiner can normally be reached on 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado, can be reached on (571)272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Dawit Woldemariam/
Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496